Citation Nr: 0020913	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  95-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of both knees.

2. Entitlement to service connection for a condition of the 
left chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from March 1970 to May 1973 and 
active duty for training as a member of the United States 
Army Reserve from June 1975 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO). 


FINDING OF FACT

The appellant has reported the existence of medical opinion 
evidence that, when presumed credible, would link his 
diagnosed bilateral degenerative joint disease of the knees 
to periods of active duty for training.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for a left chest disability is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he sustained bilateral knee 
arthritis during the course of his active and reserve 
military service.  He further contends that he has a chest 
disorder that was caused by his active military service.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, the Board will initially briefly 
discuss the applicable law and VA regulations.  The Board 
will then the issue of entitlement to service connection for 
a condition of the left chest.  For reasons which will be 
explained below, the issue of entitlement to service 
connection for bilateral degenerative joint disease of the 
knees will be addressed in the REMAND portion of this 
decision.  

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§§ 3.6(a), 3.303 (1999); see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991). 38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. §§ 3.6 (a)(d), (1999).  

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 C.F.R. § 
3.303(a) (1999).

Arthritis is a chronic disease which under applicable 
regulation may be presumed to have been incurred in service 
if the evidence demonstrates (1) that the veteran had the 
disorder in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); (1999).  In Biggins, 
supra, it was held that the only "veterans" who are entitled 
to the benefit of the presumptions of 38 U.S.C. § 312 (the 
predecessor statute to 38 U.S.C. § 1112) are those who either 
(1) served on active duty; (2) were disabled or died from a 
disease or injury incurred in or aggravated in line of duty 
during active duty for training; or (3) were disabled or died 
from an injury incurred in or aggravated in line of duty 
during inactive duty training; accordingly, the seven-year 
presumption of service connection for multiple sclerosis 
contained in the then applicable presumptive provisions was 
held to not be available to the appellant, who had active 
duty for training in a National Guard unit, because she did 
not meet the "active military, naval, or air service" 
requirement of 38 U.S.C. § 337 (currently 38 U.S.C. § 1137).

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

Entitlement to service connection for a condition of the left 
chest

Factual Background

In January 1971, the appellant was treated for a complaint of 
left-sided chest pain that he attributed to being dragged 
along the ground in a parachute jump.  Clinical examination 
revealed swelling about the left sided clavicle with some 
tenderness.  Radiographic examination revealed no fractures 
of the chest or ribs.  In March 1971, the appellant was noted 
to have continued to complain of chest pain.  He reported 
that he experienced the pain on performing "hard" physical 
exercises.  The diagnostic impression was that the appellant 
had "hyperventilation syndrome."  

During service department physical examinations in May 1977, 
January 1984, and  March 1986 the appellant denied having 
shortness of breath, pain or pressure in the chest, and bone, 
joint or other deformity.  Clinical examination of the 
appellant's lungs and chest on these occasions result in 
normal findings.  

The appellant underwent a VA chest radiographic study in 
November 1987.  The lung fields were noted to be clear and 
the heart was normal in size.  The appellant underwent a VA 
physical examination in December 1987.  There was no history 
of pulmonary or respiratory complaints or diagnoses reported.  
Upon clinical examination, the shape of the chest was noted 
to be normal with adequate and symmetrical bilateral 
expansions.    

In July 1995, the appellant testified that he had a 
"deformity in the rib cage," that caused "restriction to 
the expansion of the left lung," and further caused him to 
be become winded from exertion.  He stated that the condition 
was caused by the January 1971 parachute jump, and that he 
increasingly noticed the condition as he became older.  He 
stated that he had not reinjured his chest since January 
1971, and that although the chest symptom was annoying, it 
was not painful.  The appellant added that he had not 
consulted a physician about his chest within the previous 3 
years.  

The appellant underwent a VA physical examination in October 
1995.  The appellant reported that while serving on active 
duty, he was dragged by a parachute "1.5 miles due to high 
winds," resulting in the parachute rigging cinching into his 
neck and around his rib cage.  He reported having discomfort 
in the rib cage after exertion, which he exemplified as being 
"running a couple of miles."  He denied experiencing any 
dyspnea on exertion or limitation in his ability to exercise.   

Upon objective examination, the appellant was noted to have a 
slight prominence of the left anterior inferior rib cage.  
The examiner noted that the appellant's rib cage was 
otherwise "sturdy," with mild discomfort during palpation, 
without point tenderness.  There was noted no active 
malignancy, no structural changes to the lungs, and no 
evidence of active disease.  The examiner opined that the 
appellant had a "chest wall syndrome secondary to trauma.  
No demonstrable pulmonary injury related to this trauma."  
However, the examiner stated that although the appellant had 
undergone an orthopedic examination, inquiry had not been 
made into the appellant's chest wall deformity and the 
examiner suggested that the appellant be reexamined.  

Analysis

The Board has carefully considered all evidence of record 
proffered in support of the appellant's claim, and presumed 
it credible for the limited purpose of ascertaining whether 
the claim is well grounded.  Having done so, the Board finds 
that the appellant has submitted a well-grounded claim.  

In ascertaining whether a claim is well grounded, a proffered 
medical opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  Lee v. Brown, 10 Vet. App. 336 (1997). Examination of 
the exact language used by the medical care provider is not, 
in and of itself, necessarily determinative in this regard. 
Id.  Instead, inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance. The source of the physician's opinion, the 
extent of the physician's expertise, and the physician's 
report of the development of the claimed disorder and the 
rationale for the expressed opinion may also be addressed in 
determining the well groundedness of a claim.  Bloom v. West, 
12 Vet. App. 185 (1999). 

There is of record one medical opinion that suggests the 
appellant has a chest disability as a result of some incident 
of his active military service.  The examiner conducting the 
October 1995 VA respiratory examination diagnosed the 
appellant to have a "chest wall syndrome secondary to 
trauma."  Although the record is unclear as to whether the 
examiner had the appellant's VA claims file for review, the 
information underlying the appellant's subjective report of 
an in-service incident where he was dragged along the ground 
in a parachute jump is corroborated as to its occurrence.  
The factual basis for the examiner's opinion is therefore 
substantiated.  Bloom, supra.

Remaining is the question of whether the appellant has a 
disability resulting from the incident in question.  The 
examiner reported that the appellant had "mild discomfort 
during palpation," and that there was no active pulmonary 
disease or disorder.  However, he further observed that the 
appellant had a "slight prominence of the left anterior 
inferior rib cage," and observed that an orthopedic 
examination had not considered this physical finding.  
Nonetheless, as is noted above, the examiner diagnosed the 
appellant to have a "chest wall syndrome secondary to 
trauma."

Construing this evidence in a light most favorable to the 
appellant, the Board is unable to ascertain whether the 
appellant has a disability resulting from the apparent 
prominence of the rib cage as reported, or whether a "chest 
wall syndrome" may be considered a disability within the 
meaning of applicable law.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) [the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability].  In 
particular, the examiner's suggestion that an orthopedic 
inquiry be conducted appears to  suggest that although a 
pulmonary disorder was not found, the evidence may indicate 
that the appellant has a musculoskeletal disorder as a result 
of the in-service incident.

In conclusion, a well-grounded claim of entitlement to 
service connection for a left chest disability has been 
presented.  The claim will be remanded for further 
development.     
         

ORDER

The claim of entitlement to service connection for a 
condition of the left chest is well grounded.



REMAND

In well-grounded claims, "the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination."  Hilkert v. West, 11 Vet. App. 284 (1998); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995).  

As is noted above, by this decision the Board is finding that 
the appellant's claim of service connection for a left chest 
condition is well grounded.  Upon the last medical 
examination, a pulmonary examiner essentially diagnosed the 
appellant to have a "chest wall syndrome" without further 
elaboration, and suggested that inquiry be made into the 
issue of whether such may constitute an orthopedic 
disability.  

Entitlement to Service Connection for Degenerative Changes of 
both Knees

Factual Background

The appellant first sought service connection for an 
unspecified leg disorder by application received in June 
1987.  In his application, the appellant alleged that he had 
sustained a leg disability in 1972, while he was serving on 
active duty.  

The appellant underwent a VA physical examination in December 
1987.  The appellant then reported that he had injured his 
knees during a parachute jump while serving on active duty in 
1972.  In relevant part, he was diagnosed to have minor 
degenerative joint disease of both knees.  

In October 1987, service medical records generated during 
various periods of active duty for training from 1975 through 
1984 were received.  Among the records obtained was a May 
1977 report of medical examination conducted for the 
appellant's Special Forces qualification.  The report 
reflects that the appellant's lower extremities were 
clinically noted to be normal.  The appellant reported that 
he had injured his knee five years previously to the 
examination, and that he had been a patient at a hospital.  
The medical examiner reported that there were "no sequelae 
to trauma," and that the appellant was qualified for Special 
Forces Training.  

Also received was a copy of a June 1980 service department 
report reflecting that the appellant sprained his right knee 
during a parachute jump during the course of active duty for 
training.  Examination on the day following the incident 
revealed slight swelling and slight discoloration of the 
right medial ligament, and the appellant reported having 
slight pain.  Upon clinical examination the following day, 
the knee was no longer swollen, but remained tender.  

In a January 1984 report of medical history, the appellant 
denied then having, or ever having, swollen or painful 
joints, cramps in his legs, or a "trick" or locked knee.  
He reported that he was in "good health." Upon clinical 
evaluation, the appellant's lower extremities were noted to 
be normal.  

In a March 1986 service department physical examination 
conducted to determine the appellant's suitability for 
retention in a Special Forces reserve unit, the appellant 
reported that he experienced painful joints.  He reported 
that this consisted of having had carpal tunnel syndrome.  He 
denied having had a "trick" or locked knee.  He denied 
having arthritis, rheumatism, or bursitis.  Upon clinical 
evaluation, the appellant's lower extremities were noted to 
be normal.  He was reported to be qualified for Airborne 
Training by the military medical examiner.         

During a December 1987 VA examination, the appellant reported 
that while serving on active military duty in 1972, he was 
diagnosed as having torn ligaments to both knee joints, after 
having reported persistent locking, popping of the knees and 
give way.  A radiographic study found minimal degenerative 
changes.

In July 1988, and upon the RO's inquiry, the Army Personnel 
Center (ARPERCEN) reported that official military records 
reflected that the appellant had 10 periods of active duty 
for training from August 1975 through February 1984.  With 
the exception of a 29 day period of active duty for training 
at some point in 1978, none of the periods reported were in 
excess of 15 days.

In May 1994, the appellant submitted a copy of an April 1970 
service department chronological medical record containing a 
notation as to this knee:  "knee problem routine."  The 
word "problem" is lined through, and the form is signed by 
an enlisted member of the armed forces in the pay grade of  
E-5.

At a July 1995 personal hearing, the appellant testified in 
substance that he "severely" injured his knees during a 
parachute jump in November 1972.  He recalled that he tore 
ligaments and sustained bruising and swelling.  The appellant 
stated that he was excused from work to his quarters, and 
given a restricted duty profile for "an extended period of 
time," and that he walked with crutches and a cane for 
several weeks.  He stated that he reinjured one of his knees 
in June 1980, also in a parachute jump.  The appellant added 
that after this injury, he ran during the course of physical 
training and continued to participate in parachute jumps.  He 
stated that he presently had locking of the knees, that was 
worse on the right.  The appellant also reported that a VA 
physician in 1987 said that his knee arthritis was "most 
likely" caused by his military service as a paratrooper.    

At a December 1999 personal hearing, the appellant through 
his representative reported that during the appellant's 
National Guard service, he had to perform a parachute jump 
every 90 days to maintain "jump status" and receive "jump 
pay."  He added that he also injured his knees in basic 
training, as well as at some point in 1971.  He reiterated 
that he injured his knees during a parachute jump in 1972, 
and that his injury was diagnosed to be a strain or sprain.  
He stated that from the time of his discharge in May 1973 to 
the time he entered National Guard service in June 1975, he 
sustained no knee injuries.  Prior to his joining the 
National Guard, the appellant was a student, and performed 
building maintenance.  The appellant stated that after 
joining the National Guard, he had to participate in a 
parachute jump every 90 days to maintain his jump pay.  The 
appellant stated that his reserve service consisted of 
weekend drills, and attendance at various schools.   

Analysis

The Board first notes that the RO characterized the issue of 
service connection for a knee disability on a "new and 
material" basis:  i.e., that the appellant was seeking to 
reopen a claim for the benefit at issue which had been denied 
by rating decision in August 1988 and not appealed.  

At the time of the August 1988 rating decision, the appellant 
had reported and the record confirmed that he had served a 
period of active duty from March 1970 to May 1973.  The 
appellant had also reported that he sustained a leg 
disability while in service in 1972.  The appellant's service 
medical records from this period were not obtained by the RO.  
The record reflects in this regard that the appellant's 
service medical records from the period in question were 
"not of record."  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
ruled that when VA is informed of the existence of putatively 
relevant service medical records that have not been obtained, 
it must make more than a single attempt to locate and obtain 
the evidence, and must inform the veteran of this effort, so 
that he may independently seek to obtain them.  Hayre at 
1331-32.  The Federal Circuit also found that when VA fails 
in this obligation, any resulting RO decision is rendered 
nonfinal for purposes of appeal.  Hayre at 1333; see Jones v. 
West, 194 F.3d 1345 (Fed. Cir. 1999); Tetro v. West,  13 Vet. 
App. 404, 412 (2000).  

In light of the Federal Circuit's ruling in Hayre, the Board 
has recharacterized the issue in this matter as one involving 
an original claim of entitlement to service connection for 
the benefit at issue.  The appellant's service medical 
records from his initial period of service were not obtained 
at the time of the earlier decision, and he was not advised 
of the RO's effort to obtain the record and its result.   

The appellant has continually maintained in part that his 
bilateral knee arthritis was caused by his repeated parachute 
jumps as a member of the National Guard from June 1975 
through March 1987.  As is noted above, ARPERCEN has reported 
that the appellant had multiple periods of active duty for 
training during reserve service from June 1975 through March 
1987.  

In this matter, ARPERCEN has not verified any active duty for 
the period from June 1975 through March 1987.  The record 
instead demonstrates that the appellant had annual periods of 
active duty for training.  As in Biggins, the presumptive 
provisions of 38 C.F.R. §§ 3.303 and 3.303 are not therefore 
applicable in this case.  In other words, that the appellant 
was diagnosed to have degenerative arthritis of the knees 
within one year from his separation from National Guard 
service does not give rise to a presumption that his disorder 
was caused by such service.  

The issue remaining for consideration is whether the 
appellant the appellant has presented a well-grounded claim 
of entitlement to service connection for the bilateral knee 
disease, diagnosed in December 1987.  The inquiry in this 
matter therefore becomes whether the disorder has been linked 
by competent medical evidence to any incident of the 
appellant's active military service from March 1970 to May 
1973, or any period of active duty for training, as 
statutorily defined as "active military service," from June 
1975 to March 1987.  

In certain circumstances, VA may be obligated to advise the 
appellant of evidence that is needed to complete his 
application for benefits under 38 U.S.C.A. § 5103(a). This 
obligation depends upon the particular facts of the case and 
the extent to which VA has advised the appellant of the 
evidence necessary to be submitted in connection with his 
claim.  In the context of determining whether a claim is well 
grounded, the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341 
(1996); see Robinette v. Brown, 8 Vet. App. 69 (1995).  

During a July 1995 personal hearing, the appellant reported 
that during a December 1987 VA examination, the physician 
(M.R., M.D.) informed him that his knee disability was "most 
likely" caused by his military service as a paratrooper.  
The record reflects that the appellant has not been 
specifically advised, in accordance with Robinette, of 
obtaining the physician's opinion.  

The appellant in this matter has established that he has 
bilateral degenerative joint disease of the knees, and he has 
further reported the existence of medical opinion evidence 
that suggests the disorder was incurred during a period of 
active military duty as that term is defined by applicable 
law.  Because this opinion, if obtained, may serve to well 
ground his claim, this case will be remanded for compliance 
with Robinette, supra.  

In short, the appellant's application for service connection 
of a bilateral knee disability is incomplete, and VA must 
advise the appellant of the necessity of obtaining the 
putatively existing medical opinion that would serve to well 
ground the claim.  See 38 U.S.C.A. § 5103(a) (West 1991).  
Accordingly, the appellant's claim of entitlement to service 
connection for bilateral knee degenerative joint disease is 
being remanded to advise the appellant of the necessity of 
obtaining the December 1987 medical opinion linking his 
disorder to his active duty for training periods.  

These matters are therefore REMANDED to the RO for the 
following development:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
private, or other medical treatment 
for the disorders at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate 
them with the claims folder.  In 
particular, as discussed above the RO 
should advise the appellant of the 
critical nature of Dr. M.R.'s opinion.  
The RO should document its efforts and 
results of this inquiry and include 
such in the appellant's claims folder.

2. After the above development has been 
completed, the RO should afford the 
appellant a VA orthopedic examination 
to determine the nature of any chest 
wall disability.  If warranted, the 
orthopedic examination may also 
involve the appellant's knees.  The 
appellant's VA claims folder and a 
copy of this remand must be reviewed 
by the examiner, who should 
acknowledge their receipt and review 
in any report generated as a result of 
this remand.  In particular, the 
examiner must respond to the inquiry: 
Does the appellant have a chest wall 
disability as a result of any in-
service incident, and if so, what are 
the manifestations of this disability?  

3. Following the above, the RO should 
review the examination reports and 
assure that all requested information 
has been provided. If the examination 
reports do not include the requested 
information, the examination should be 
returned as inadequate for rating 
purposes. 38 C.F.R. § 4.2. The RO 
should ensure that all VA medical 
records relative to the appellant's 
disability have been obtained.

4. Thereafter, the case should be 
reviewed by the RO. If the benefit 
sought is not granted, the appellant 
and his representative should be 
furnished with a supplemental 
statement of the case and provided an 
opportunity to respond. The case 
should then be returned to the Board 
for further appellate consideration. 
By this action, the Board intimates no 
opinion, legal or factual, as to the 
ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


